Citation Nr: 0842232	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for actinic 
keratosis, claimed as a skin condition.

4.  Entitlement to service connection for basal cell 
carcinoma of the face, arm and abdomen due to exposure to 
Agent Orange.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the August 2008 travel Board hearing, the veteran 
submitted additional evidence without a waiver of initial 
RO consideration.  The additional evidence includes private 
medical records concerning the veteran's physical 
condition.  The Board sent a letter to the veteran to 
solicit a response on whether he would like to waive the 
right to initial consideration by the agency of original 
jurisdiction (AOJ).  The veteran requested the Board to 
remand his case back to the RO for review of the additional 
evidence that was submitted in his appeal.  Accordingly, 
the Board must return the case to the RO, with the new 
evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), 38 C.F.R. § 20.1304(c).

In addition, the Board notes that the veteran submitted an 
article on the effects of concurrent noise and jet fuel 
exposure on hearing loss in August 2008 with a written 
waiver of initial RO review of the new evidence.  VA's duty 
to assist requires VA to provide a medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The Board notes that there is 
competent medical evidence that the veteran has current 
bilateral hearing loss and the evidence establishes that he 
was exposed to loud noise and jet fuel in service.  
Furthermore, the article submitted by the veteran indicates 
that the veteran's disability may be associated with the 
exposure to jet fuel and noise during service.  In 
consideration of the above, the Board finds that a medical 
examination and medical opinion on whether the veteran's 
current hearing loss and tinnitus is etiologically related 
to concurrent exposure to jet fuel and noise during service 
is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran 
with a VA examination by an 
otolaryngologist to determine the 
identity and etiology of any hearing 
impairment that is present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as 
to whether any hearing loss and 
tinnitus found on examination is at 
least as likely than not (i.e., a 
fifty percent or greater probability) 
causally or etiologically related to 
concurrent noise and fuel exposure 
shown in service.  The examiner 
should provide a complete rationale 
for all conclusions reached.  Please 
send the claims folder to the 
examiner for review in conjunction 
with the examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims for entitlement to service 
connection for hearing loss, 
tinnitus, actinic keratosis, and 
basal cell carcinoma of the face, arm 
and abdomen based on a review of the 
entire evidentiary record.  If the 
action taken is adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and 
a citation and discussion of the 
applicable laws and regulations.  He 
should also be afforded the 
opportunity to respond to that 
supplemental statement of the case.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




